DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (“Fast image based localization using direct 2D-to-3D matching” – hereinafter “Sattler”) in view of Meng et al. (“Backtracking regression forests for accurate camera relocalization” – hereinafter “Meng”).
Claim 1:
Sattler discloses a method for estimating (Abstract discloses “Structure from Motion (SfM) reconstruction
approaches enable the creation of large scale 3D models of urban scenes”), comprising the following acts: 
obtaining an image of colour intensities of the scene captured by the camera, called a current image (p. 1, right column, discloses a “query image”; p. 1. Fig. 1, discloses the query image is a color image with varying intensities of colors; p. 4, bottom of left column, discloses “each feature in the query image is assigned to a visual word”); 
extracting a plurality of points of interest from the current image, each point being invariant by geometric transformation of the image (p. 1, right column, discloses “2D image features”; p. 2, Fig. 2 "Image with features" which appear as points; where, references [17] of Sattler are incorporated by reference; and, reference [17] D. Lowe. “Distinctive image features from scale-invariant keypoints” – hereinafter “Lowe” discloses in the Abstract and §4 that “points which are invariant under geometric transformation”); 
forming a ach patch comprising a point of interest of the extracted plurality (§1, ¶3 and §3, ¶1 discloses a SIFT descriptor is obtained for each point of interest; §I, ¶3 discloses “to establish correspondences between 2D local features in the query image and 3D points in the model … we refer to 2D image features and their descriptors as features” [emphasis added]); 
predicting the 3D locations of the points of interest of the plurality of patches in a frame of reference of the scene, by application of an automatic prediction system, said system having been trained with each patch from the plurality of images being associated in said set with a 2D position of its point of interest in a frame of reference of the image and with a 3D position of its point of interest in the frame of reference of the scene (p. 3, §3, ¶1 discloses “We represent each 3D point by the mean of its SIFT descriptors obtained from the reconstructions.”; p. 2, Fig. 2’s “visual words,” described on p. 4 §4, is a learning (e.g. “associating 3D points to visual words,” in the description of Fig. 2); Fig. 2 discloses “Linear Search for 2D-3D Correspondences” described on pp. 3-4, §’s 3 and 4); and 
stimating a camera pose for the current image, by mapping the 2D positions of the plurality of points of interest and reprojections in the current image frame of reference of the predicted 3D locations (Fig. 2 discloses “Pose Estimation using RANSAC” and the description of Fig. 2 discloses “The final 2D-to-3D correspondences are then used to localize the query image using n-point pose estimation.”; p. 3, §3, ¶1 discloses “The 6-point DLT algorithm [10] is used in a RANSAC loop [4] to estimate the 3D pose of the camera.”).  
Sattler discloses all of the subject matter as described above except for specifically teaching a “plurality of patches.”  However, Meng in the same field of endeavor teaches a “plurality of patches” (p. 3, right column above “C. Backtracking in Regression Forests Prediction” discloses “The local patch descriptor will be used to choose the optimal predictions in a backtracking process described in Sec.III-C.”; p. 4, right column, discloses “In our method … WHT features are used to describe local patches in leaf nodes.” [emphasis added]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Sattler and Meng before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve accuracy by integrating local features in random forests for camera relocalization in outdoor scenes (Meng Abstract and p. 1, bottom of right column).  This motivation for the combination of Sattler and Meng is supported 
Claim 2:
The combination of Sattler and Meng discloses the method for estimating the pose of a camera according to claim 1, wherein the predicting act predicts a 3D location by patch prediction (Meng p. 3, right column above “C. Backtracking in Regression Forests Prediction” discloses “The local patch descriptor will be used to choose the optimal predictions in a backtracking process described in Sec.III-C.”) by application of the automatic prediction system, which comprises(Meng p. 1, right column, discloses “Some recent methods based on deep learning … train a convolutional neural network”; Meng p. 2, right column, discloses “Deep learning based approaches … PoseNet [6] trains a convolutional neural network”) and a plurality of connection layers (Reference 6 (incorporated by reference) of Meng titled “Modelling Uncertainty in Deep Learning for Camera Relocalization” discloses on p. 2, §III, in the right column, that “For clarity, we briefly review PoseNet which we proposed … We use a modified GoogLeNet architecture [13] which is a 23 layer deep convolutional neural network.” [emphasis added]).  
Claim 3:
The combination of Sattler and Meng discloses the method for estimating the pose of a camera according to claim 1, wherein the predicting act further comprises an extraction-5- of a feature vector per patch (Meng p. 3, right column, above “C. Backtracking in Regression Forests Prediction” discloses “a mean vector of local patch descriptors”; p. 6, left column, under “Image Features on RGB Images” discloses “We use SIFT features [22] as local feature descriptors for the outdoor camera relocalization.  Because the BTBRF method has to store the mean vector of feature descriptors in leaf nodes, 64-dimension SIFT features are used to decrease the trained model size.” Where, the SIFT features are feature vectors) and (Sattler Fig. 2 discloses “Linear Search for 2D-3D Correspondences” described on pp. 3-4, §’s 3 and 4 discloses multiple 3D locations particularly, p. 4, top of right column, discloses “search through all 3D points”; Note that the instant application’s specification p. 7, discloses using a decision forest for the predicted 3D locations; This corresponds to Meng’s random forests; Meng p. 6, right column, under “D. Implementation Details” discloses “The parameter settings for regression forest are: tree number T = 5; 500 (indoor) and 300 (outdoor) training images per tree; 5,000 randomly sampled pixels per training image (indoor); the number of SIFT features per image varies from around 500 to 1,500 (outdoor)”) The motivation to combine Sattler and Meng is the same for this claim as it is for the independent claim.
Claim 12:
Sattler an apparatus comprising: a device (p. 7, left column, discloses “For this experiment, we
use the MATLAB implementation provided by [14] which needs around 60 ms for a single pose estimate.”; where, it is known in the art that MATLAB is a commonly used engineering software that is running on a computer) …
The combination of Sattler and Meng discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sattler and Meng as applied to claim 12 above, and further in view of Gu et al. (US 20190108651 A1 – hereinafter “Gu”).
Claim 13:
The combination of Sattler and Meng discloses the apparatus according to claim 12, further comprising:  the camera, which is capable of acquiring the image of colour intensities of the real three-dimensional scene (Sattler p. 3, bottom of left column, discloses “single calibrated camera”), an image composition module configured to compose an output image from an input image acquired from the scene by the camera and at least one real or virtual object (Sattler’s description of Fig. 2 discloses “The final 2D-to-3D correspondences are then used to localize the query image using n-point pose estimation.”; where, the query image is the input image (bottom right of Fig. 2) and the output image using the 2D-to-3D correspondences is the background image of Fig. 2), using an initial 3D location of said at least one object in the scene (Fig. 2 discloses “Pose Estimation using RANSAC”), and 
Sattler discloses all of the subject matter as described above except for specifically teaching “a display module capable of reproducing the output image.”  However, Gu in the same field of endeavor teaches “a display module capable of reproducing the output image”  (¶108 discloses “display devices 545”; ¶58 discloses “image data for display on a display device”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Sattler and Gu before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to better display the results of the camera localization (Gu ¶3).  This motivation for the combination of Sattler and Gu is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; as well as, KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Claim 15:
Sattler discloses a method for estimating a pose of a camera in a frame of reference of a three-dimensional scene (Abstract discloses “Structure from Motion (SfM) reconstruction approaches enable the creation of large scale 3D models of urban scenes”),  …
The combination of Sattler and Meng discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.
Sattler discloses all of the subject matter as described above except for specifically teaching “a non-transitory computer-readable recording medium on which is recorded a computer program comprising program code instructions … when the instructions are executed by a processor, wherein the instructions configure the processor to.”  However, Gu in the same field of endeavor teaches ““a non-transitory computer-readable recording medium on which is recorded a computer program comprising program code instructions … when the instructions are executed by a processor, wherein the instructions configure the processor to” (Claim 20 discloses “A non-transitory computer-readable media storing computer instructions for estimating camera poses that, when executed by one or more processors, cause the one or more processors to perform the steps of”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Sattler and Gu before the effective filing date of the claimed invention.  Sattler and Meng are academic articles that are written at a high level of abstraction.  Often, details about the actual implementation of the method are left out for the sake of brevity.  For example, Sattler discloses using the software MATLAB on p. 7.  MATLAB software requires the use of a processor and input/output devices such as a keyboard, mouse, and display to write and implement the code.  However, these details are excluded from the writings of Sattler since this is known by all who read the article.  Also, the purpose of the article is to show the method and not the .

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Ross Varndell/Primary Examiner, Art Unit 2666